Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-5 and 14-17 are objected to because of the following informalities: 
Claim 3 recites the abbreviation “BCC” which needs be defined within the claim. The same remarks apply to claims 4 and 5.
Claim 14 recites the abbreviation “RA” which needs be defined within the claim. The same remarks apply to claims 15, 16, 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, 11-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim 3 recites the limitation “a K RU Allocation subfield, and a second BCC code block of the two BCC code blocks is comprised of an (N - K) RU Allocation subfield,” but fails to define the nature of K and N-K. This results in a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim.
Claim 4 recites the term “MCS0 modulation,” but does not clearly define the term. To resolve this ambiguity, the claim should define the “MCS0 modulation,” such that one of ordinary skill in the art is clearly apprised of the claim’s scope. The same remarks apply to claim 5.

Claim 7 depends from itself and does not reference a claim previously set forth and further limits the subject matter claimed, and as such it is indefinite. Claim 8 depends from claim 7 and is similarly indefinite. 
The same remarks apply to dependent claims 11, 14, 15, 16, 17. 
Claim 12 depends from claim 11 and is similarly indefinite.

Claim 9 recites the limitation “K bits,” but fails to define the nature of K. This results in a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 8, 11-12, and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from itself and does not contain a reference to a claim previously set forth and further limits the subject matter claimed.  The same remarks apply to dependent claims 8, 11, 12, 14, 15, 16, 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20200177425).


encoding bits in Extremely High Throughput (EHT) signaling fields of a packet corresponding to at least one of an Orthogonal Frequency-Division Multiple Access (OFDMA) mode, a non-OFDMA mode, and a Null Data Packet (NDP) mode (EHT STAs 504 and/or EHT AP 502 are configured to operate in accordance with IEEE 802.11 extremely high throughput (EHT). The IEEE 802.11 protocol may include using orthogonal frequency division multiple-access (OFDMA), time division multiple access (TDMA), and/or code division multiple access (CDMA); [0059-0060]), 
wherein EHT signaling fields include a Universal signal (U-SIG) field and an EHT signal (EHT-SIG) field (FIG. 13 is EHT PPDU 1300, which includes U-SIG 1310, EHT-SIG 1312); and
transmitting the packet with encoded bits corresponding to at least one of the OFDMA mode, the non-OFDMA mode, and the NDP mode (EHT frame may be configured for transmitting a number of spatial streams, which may be in accordance with MU-MIMO and may be in accordance with OFDMA. In other embodiments, the EHT AP 502, EHT STA 504; [0066]).

Regarding claim 6, Chen discloses wherein the U-SIG field of an EHT Physical layer Protocol Data Unit (PPDU) indicates EHT-SIG decoding information, and wherein EHT-SIG decoding information includes channel puncturing information (CPI) (U-SIG 1310 and EHT-SIG 1312 may include a bandwidth field 1328 and bandwidth 1330, respectively. Bandwidth field 1328 and bandwidth 1330 may include bits to support indicating a bandwidth of up to a 320 MHz channel width. bandwidth field 1328 includes bits to indicate 20/40/80/160 MHz and the preamble puncturing for 80 MHz and 160 MHz in HE MU PPDU. In order to support one more bandwidth, which is 320 MHz, repurpose the preamble puncturing pattern in current IEEE 802.11ax to indicate 320 MHz channel width. There are currently 4 preamble puncturing patterns for 80 MHz and 160 MHz. one or more of the puncturing patters is repurposed to indicate 320 MHz or repurpose more than one to indicate 320 MHz channel width plus 320 MHz channel width with preamble puncturing; [0137-0138]).

Regarding claim 7, Chen discloses wherein the U-SIG field of the EHT PPDU includes U-SIG PPDU format and Compression bits to indicate PPDU formats and the EHT-SIG field structure (U-SIG 810, 910, and/or status SIG A2 912, may signal a packet format, channel configuration, and/or configuration; [0128]); and
wherein the U-SIG PPDU format and Compression bits includes 2-bits (EHT PPDU 1300, which includes one or more of the following fields. L-STF 1302, L-LTF 1304, L-SIG 1306, RL-SIG 1308, U-SIG 1310, EHT-SIG 1312, EHT-STF 1314, EHT-LTF 1316.1 through EHT-LTF 1316.N, data 1318, PE 1320, legacy preamble 1322, and EHT preamble 1324. EHT PPDU 1300 may have different formats, e.g., EHT single user (SU) PPDU, EHT multi-user (MU) PPDU, EHT extended range (ER) SU PPDU, and/or EHT trigger-based (TB) PPDU. The different formats may have different fields and/or different formats of the same fields. For example, EHT-SIG 1312 may be optional and may have a variable number of symbols 1326. Some frame formats may have U-SIG fields 1310 that are a different number of symbols; [0136]).

Regarding claim 9, Chen discloses wherein for the non-OFDMA mode, the EHT signaling fields uses K bits included in the U-SIG field to signal a puncturing pattern for an entire signal bandwidth (U-SIG 1310 and EHT-SIG 1312 may include a bandwidth field 1328 and bandwidth 1330, respectively. Bandwidth field 1328 and bandwidth 1330 may include bits to support indicating a bandwidth of up to a 320 MHz channel width. bandwidth field 1328 includes bits to indicate 20/40/80/160 MHz and the preamble puncturing for 80 MHz and 160 MHz in HE MU PPDU. In order to support one more bandwidth, which is 320 MHz, repurpose the preamble puncturing pattern in current IEEE 802.11ax to indicate 320 MHz channel width. There are currently 4 preamble puncturing patterns for 80 MHz and 160 MHz. one or more of the puncturing patters is repurposed to indicate 320 MHz or repurpose more than one to indicate 320 MHz channel width plus 320 MHz channel width with preamble puncturing; [0137-0138]).

Regarding claim 13, Chen discloses wherein the method further comprises signaling resource unit allocation (RA) information in the EHT-SIG field of the packet for at least one of multi-resource unit (RU) modes and single-RU modes (EHT-SIG 1312 is part of an EHT MU MIMO PPDU where the RUs for N users, e.g., as indicated by N users 1424, is indicated by the EHT-SIG and then the data is transmitted in accordance with the RU; [0155]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Cho et al. (US 20210135792).

Regarding claim 2, Chen discloses wherein the EHT-SIG field includes a cyclic redundancy check (CRC) and a tail (TAIL) (FIG. 14 illustrates an EHT-SIG 1312, in accordance with some embodiments. Illustrated in FIG. 14 is common field 1402 and user specific field 1404. The common field 1402 includes common bits field 1406, CRC 1408, and tail field 1410; [0153]).
Chen does not expressly disclose wherein the EHT-SIG field uses at least one Binary Convolutional Code (BCC) code block structure.
In an analogous art, Cho discloses wherein the EHT-SIG field uses at least one Binary Convolutional Code (BCC) code block structure (The EHT-SIG-A field 418 may further include a cyclic redundancy check (CRC) (for example, four bits) and a tail (for example, 6 bits) that may be used for binary convolutional code (BCC); [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Cho into the system of Chen in order to schedule information such as per-user MCS values and per-user resource unit (RU) allocation information (Cho; [0089]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Huang et al. (US 20220095347).

Regarding claim 4, Chen does not expressly disclose wherein for the non-OFDMA mode, the EHT-SIG common field and a first user block are encoded in one BCC code block with the CRC and the tail added to the BCC code block; and wherein the EHT-SIG field of the packet fits into two Orthogonal Frequency-Division Multiplexing (OFDM) symbols with MCS0 modulation. 
(The Common field 1702 has a CRC (cyclic redundancy check) subfield 1722 and a Tail subfield 1724 appended for BCC encoding/decoding purpose. The CRC subfield 1722 has a size of 4 bits and the Tail subfield 1724 has a size of 6 bits. That is, the size of the Common field 1702 is the sum of the size of the RU Allocation subfield 1706, the Center 26-Tone RU subfield 1707, the PA Bitmap subfield 1708, the CRC subfield 1722 and the Tail subfield 1724. Hence, in the first example, the size of the Common field 1702 can be determined after decoding the EHT-SIG-A field since the values of N and M can be derived from the CBW and the value of L which are indicated in the EHT-SIG-A field; [0247]); and 
wherein the EHT-SIG field of the packet fits into two Orthogonal Frequency-Division Multiplexing (OFDM) symbols with MCS0 modulation (The EHT-SIG-A field 202 contains the necessary information for decoding the EHT-SIG-B field 206, e.g. MCS for EHT-SIG-B, number of EHT-SIG-B symbols, like indicated by arrow 204. The EHT-SIG-B field 206 provides OFDMA and MU-MIMO resource allocation information to allow STAs to look up the corresponding resources to be used in the Data field 210; [0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Huang into the system of Chen in order to reduce the signaling overhead due to the maximum number of spatial streams in the context of EHT communications (Huang; [0101]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Kenney et al. (US 20190097850).

Regarding claim 5, Chen does not expressly disclose wherein for the NDP mode, the EHT-SIG field of the packet is comprised of one BCC code block if an EHT-SIG symbol exists; and wherein the EHT-SIG field fits into one OFDM symbol for MCS0 modulation.
In an analogous art, Kenney discloses wherein for the NDP mode (embodiments relate to methods, computer readable media, and apparatus for ordering or scheduling null data packet (NDP) feedback reports, traffic indication maps (TIMs), and other information during SPs; [0021]), the EHT-SIG field of the packet is comprised of one BCC code block if an EHT-SIG symbol exists (the bits in the EHT-SIG 0 field 1112 may be organized as follows: a number of encoded bits, for example 4 bits, for bandwidth indication; a number of encoded bits, for example 8 bits, for CRC; a number of encoded bits, for example 6 bits, for the EHT signature (i.e. for an explicit indication that the PPDU is an EHT PPDU) and other indications; and a number of encoded bits, for example 6 bits, for a binary convolutional code (BCC) tail; [0113]); and 
wherein the EHT-SIG field fits into one OFDM symbol for MCS0 modulation (for a more reliable identification of the PPDU as an EHT PPDU, the EHT STA could, at 1240, determine the second symbol after the L-SIG field (EHT-SIG 1) as having a QBPSK constellation, and the third symbol after the L-SIG field (EHT-SIG 2) as having a BPSK constellation; [0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kenney into the system of Chen in order to allow very high throughput STAs and high-efficiency STAs to perform early termination of decoding and thus saving power (Kenney; [0133]).

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Lim et al. (US 20210250215).

Regarding claim 8, Chen does not expressly disclose wherein the EHT-SIG field of an EHT NDP PPDU is comprised of at least one of zero symbols and one symbol; and wherein the EHT-SIG field of the EHT NDP PPDU includes bits that do not fit in the U-SIG field.
In an analogous art, Lim discloses wherein the EHT-SIG field of an EHT NDP PPDU is comprised of at least one of zero symbols and one symbol (EHT-SIG may be transmitted through at least one symbol; [0193]); and
wherein the EHT-SIG field of the EHT NDP PPDU includes bits that do not fit in the U-SIG field (EHT-SIG 2122 may include information overflown from the U-SIG 2121; [0263]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of 

Regarding claim 10, Chen does not expressly disclose wherein for the OFDMA mode, the EHT signaling fields include a 20 MHz bitmap to signal the puncturing pattern in each frequency block within the signal bandwidth, and wherein the 20 MHz bitmap is included in the U-SIG field.
In an analogous art, Lim discloses wherein for the OFDMA mode, the EHT signaling fields include a 20 MHz bitmap to signal the puncturing pattern in each frequency block within the signal bandwidth, and wherein the 20 MHz bitmap is included in the U-SIG field (Preamble puncturing may be applied to the PPDU of FIG. 18. The preamble puncturing implies that puncturing is applied to part (e.g., a secondary 20 MHz band) of the full band. For example, when an 80 MHz PPDU is transmitted, an STA may apply puncturing to the secondary 20 MHz band out of the 80 MHz band, and may transmit a PPDU only through a primary 20 MHz band and a secondary 40 MHz band. a pattern of the preamble puncturing may be configured in advance. For example, when a first puncturing pattern is applied, puncturing may be applied only to the secondary 20 MHz band within the 80 MHz band. Information related to the preamble puncturing applied to the PPDU may be included in U-SIG and/or EHT-SIG. For example, a first field of the U-SIG may include information related to a contiguous bandwidth, and second field of the U-SIG may include information related to the preamble puncturing applied to the PPDU; [0187-0189]).


Regarding claim 11, the combination of Chen and Lim, particularly Lim discloses wherein to signal an 80MHz frequency block, the 20 MHz bitmap uses 4-bits (Preamble puncturing may be applied to the PPDU of FIG. 18. The preamble puncturing implies that puncturing is applied to part (e.g., a secondary 20 MHz band) of the full band. For example, when an 80 MHz PPDU is transmitted, an STA may apply puncturing to the secondary 20 MHz band out of the 80 MHz band, and may transmit a PPDU only through a primary 20 MHz band and a secondary 40 MHz band. Table 5 to Table 7 is an example of 8-bit (or N-bit) information for various RU allocations. An index shown in each table may be modified, and some entries in Table 5 to Table 7 may be omitted, and entries (not shown) may be added. Meanwhile, a plurality or RUs may be allocated to one STA in the EHT system. For example, regarding ‘an index 60’ of Table 6, one 26-RU may be allocated for one user (i.e., receiving STA) to the leftmost side of the 20 MHz band, one 26-RU and one 52-RU may be allocated to the right side thereof, and five 26-RUs may be individually allocated to the right side thereof ; [0187, 0198-0200]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of 

Regarding claim 12, the combination of Chen and Lim, particularly Lim discloses wherein to signal a 160 MHz frequency block, the 20 MHz bitmap uses 8-bits (RU Allocation subfield 1706 comprises N field(s), and the value of N depends on the CBW and the value of L. For various embodiments, N can only be 1 for CBW=20 MHz. For CBW=40 MHz, N=1 when L=1 and N=2 when L=2. N=2 for CBW=80 MHz, and N=4 for CBW=160 MHz or 80+80 MHz, and N=8 for CBW=320 MHz or 160+160 MHz regardless of the value of L. Each of the N fields of the RU Allocation subfield 1706 comprises an 8-bit signalling to indicate RU assignment within a corresponding tone range; [0212]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Regarding claim 14, the combination of Chen and Lim, particularly Lim discloses wherein the EHT-SIG field of the packet uses a 9-bit RA table comprised of 9-bits to signal at least one of the multi-RU modes and the single-RU modes (the common field of the EHT-SIG may include RU allocation information. The RU allocation information may imply information related to a location of an RU to which a plurality of users (i.e., a plurality of receiving STAs) are allocated. The RU allocation information may be configured in unit of 8 bits (or N bits), as in Table 1; [0197]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim into the system of Chen in order to enable early indication of the PPDU format/type through bits of the U-SIG (Lim; [0302]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Hedayat et al. (US 20160285526).

Regarding claim 15, Chen does not expressly disclose wherein 1-bit of the 9-bit RA table is a prefix bit.
In an analogous art, Hedayat discloses wherein 1-bit of the 9-bit RA table is a prefix bit (one bit (such as a prefix bit p0) would indicate whether the MU-MIMO RUs is 20 MHz or 40 MHz where p0=0 indicates the RUs are 20 Mhz hence the MUSU is interpreted as above, and p0=1 indicates the RUs are 40 Mhz hence the MUSU would have length 1, 2 and 4 and as 40 MHz (MUSU=p0, b0), 80 MHz (MUSU=p0, b0, b1), 160 MHz (MUSU=p0, b0, . . . , b3). In another instance, two bits (such as prefix bits p0,p1) would indicate whether the MU-MIMO RUs is 20 MHz (p0,p1=00), 40 MHz (p0,p1=01), or 80 MHz (p0,p1=10); [0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hedayat into the system of Chen in order to offer power-saving to the recipient when the actual length of 

Regarding claim 16, the combination of Chen and Hedayat, particularly Hedayat discloses wherein the prefix bit of the 9-bit RA table is 0 (one bit (such as a prefix bit p0) would indicate whether the MU-MIMO RUs is 20 MHz or 40 MHz where p0=0 indicates the RUs are 20 Mhz hence the MUSU is interpreted as above, and p0=1 indicates the RUs are 40 Mhz hence the MUSU would have length 1, 2 and 4 and as 40 MHz (MUSU=p0, b0), 80 MHz (MUSU=p0, b0, b1), 160 MHz (MUSU=p0, b0, . . . , b3). In another instance, two bits (such as prefix bits p0,p1) would indicate whether the MU-MIMO RUs is 20 MHz (p0,p1=00), 40 MHz (p0,p1=01), or 80 MHz (p0,p1=10); [0090]); and 
wherein 8-bits of the 9-bit RA table use entries as specified in an 802.11ax communication protocol (a frame may refer to a MU-MIMO frame, an OFDMA frame, a high efficiency (HE) OFDMA frame, an OFDMA PPDU, a HE OFDMA PPDU, a PPDU, a MU PPDU or vice versa. In one aspect, a frame may be a downlink (DL) frame or an uplink (UL) frame. In one aspect, a DL OFDMA PPDU (e.g., 500) includes a header (e.g., 501) and a payload (e.g., 506). In one aspect, HE refers to the IEEE 802.11ax specification, 802.11ax, 11ax or vice versa; [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hedayat into the system of Chen in order to offer power-saving to the recipient when the actual length of 

Regarding claim 17, the combination of Chen and Hedayat, particularly Hedayat discloses wherein when the prefix bit of the 9-bit RA table is 0, an existing RA combination is utilized (one bit (such as a prefix bit p0) would indicate whether the MU-MIMO RUs is 20 MHz or 40 MHz where p0=0 indicates the RUs are 20 Mhz hence the MUSU is interpreted as above, and p0=1 indicates the RUs are 40 Mhz hence the MUSU would have length 1, 2 and 4 and as 40 MHz (MUSU=p0, b0), 80 MHz (MUSU=p0, b0, b1), 160 MHz (MUSU=p0, b0, . . . , b3). In another instance, two bits (such as prefix bits p0,p1) would indicate whether the MU-MIMO RUs is 20 MHz (p0,p1=00), 40 MHz (p0,p1=01), or 80 MHz (p0,p1=10); [0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hedayat into the system of Chen in order to offer power-saving to the recipient when the actual length of each payload is indicated so that the recipient, knowing the actual length, stops decoding and processing the padded parts (Hedayat; [0095]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200177425) in view of Umehara et al. (US 20210385118).

Regarding claim 18, Chen does not expressly disclose wherein the EHT-SIG field signals Modulation and Coding Scheme (MCS) using 4-bits.
(fields indicating the modulation scheme and the UC/NUC information indicating which one of the UC scheme and the NUC scheme is used as the modulation scheme are included in the ERT-SIG-A1. For example, the MCS decided in step S402 or F502 is indicated by 4 bits of the MCS subfield (B3-B6) in the EHT-SIG-A1 (Table 1); [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Umehara into the system of Chen in order to enable prior notification of one of uniform constellation or non-uniform constellation that is used as a modulation scheme (Umehara; [0008]).

Conclusion
Prior art is not used against claims 3, this is not an indication that the claims are allowable. The 112(b) issues raised above cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the Examiner to ascertain what the applicant intends to claim.
The scope of the claims is unclear as discussed above. As a result, a meaningful formulation of art rejections cannot be done at this time. See MPEP 2173.06 II, 2nd paragraph:
... where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.... a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
... A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 20220070755), “SIGNAL TRANSMISSION USING PLURALITY OF APS IN WIRELESS LAN SYSTEM.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413